Citation Nr: 1225270	
Decision Date: 07/20/12    Archive Date: 07/30/12

DOCKET NO.  10-42 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a respiratory disability, claimed as chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel

INTRODUCTION

The Veteran had active military service from February 1974 to December 1975.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  By that rating action, the RO denied the Veteran's claim for COPD.  The Veteran appealed the RO's October 2009 rating action to the Board. 

In September 2011, a Travel Board hearing was held before the undersigned.  A transcript of that hearing is associated with the claims file.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDING OF FACT

The Veteran has a chronic respiratory disability that is reasonably shown to be related to his military service.


CONCLUSION OF LAW

The criteria for an award of service connection for a respiratory (COPD) disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).






REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  The Board noted, however, inasmuch as the benefit sought is being granted, no further discussion of the VCAA is necessary.

Evidence 

Initially, the Board notes all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal, has been reviewed.  Although there is an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran contends that his current respiratory disability is related to his job duties while in the Navy.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

In general, service connection requires (1) medical evidence of a current disability;  (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Grober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

As noted, the Veteran contends that his current COPD is related to his military duties.  Indeed he contends that his job as a welder exposed him to poisonous gases.  He specifically stated that the low hydrogen welding rods produced a poisonous gas which caused him to wheeze.  (See January 2010 notice of disagreement).  

The Veteran's service treatment records show no specific treatment for a respiratory disability; however on December 1975 separation examination, "severe expiratory wheezes" were noted.  The DD-214 documents the Veteran's occupation was hull maintenance.

Private treatment records dated from 2003 to 2009 document a COPD diagnosis as well as subsequent treatment.

On September 2009 VA examination, the Veteran reported experiencing shortness of breath while on active duty.  He also reported that he did not start smoking until about 21 or 22 years of age, which was after service.  The examiner noted COPD and opined in pertinent part:

"Veteran's COPD is less likely as not caused by or a result of expiratory wheezes shown on the Veteran's separation examination.  Rationale for opinion given: clinical experience and rationale as noted, no chronic respiratory condition established while on active duty, no treatment documentation for compensable respiratory condition within 1 year of discharge, claimed condition most likely secondary to chronic cigarette smoking."

In a July 2010 statement, the Veteran's private physician, M.J.J., M.D., opined:

"It is my opinion that COPD may be secondary to exposure to chemicals during welding while serving in the Navy.  According to the report dated December 11, 1975, [the Veteran] exhibited severe expiratory wheezes."

During the September 2011 Board hearing, the Veteran reiterated his contentions that the noted wheezes on the separation examination are related to his current respiratory disability.  Furthermore, he indicated that the only respiratory risk factor was his in-service job occupation as a welder.  He also indicated that he was not involved in anything else.  (See page 6 of the hearing transcript).

While the service treatment records do not show any specific treatment for a respiratory disability in service, and the Veteran did not seek any treatment until 28 years after his separation from service, he has provided lay statements and testimony that he has experienced breathing problems throughout service and since service.  Lay evidence concerning respiratory difficulties in service and continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005). In light of the above medical evidence, these lay statements provide additional evidence in support of the claim since the Veteran is indeed competent to report experiencing continuous respiratory symptoms since service.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection.").  Beyond the lack of medical evidence, there is no reason to doubt the credibility of his lay statements. 

Moreover, the record does contain the favorable medical opinion from Dr. M.J.J. that shows the Veteran's current respiratory disability may be secondary to exposure to chemicals during welding while on active duty.  The Board observed that there is no indication in the record to doubt this private medical nexus opinion.  Dr. M.J.J.'s evaluation can be accurately based on the Veteran's reports of his medical history, his experiences in service and subsequent post-service history.  See Coburn v. Nicholson, 19 Vet. App. 427 (2006) (a medical opinion cannot be disregarded solely on the rationale that the medical opinion is based on a history provided by the veteran).  The Veteran's statements regarding his continuity of symptomatology have already been found to be credible.  Dr. M.J.J.'s favorable nexus opinion cannot be discounted merely because it relied on the Veteran's report of his history in formulating the medical conclusion.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (a medical opinion may be rejected if the Board finds that it is based on an incredible history presented by the veteran). 
The Board has considered the negative medical opinion from the September 2009 VA examiner who concluded that the Veteran's respiratory disorder was less likely related to his military service.  The Board acknowledges that September 2009 VA examiner's negative medical nexus opinion is based on a review of the claims folder.  That being said, it does not appear that the VA examiner considered the Veteran's lay statements regarding continuity and severity of symptoms in conjunction with his medical conclusion.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007) (providing that where a Veteran has provided credible lay testimony, and that lay testimony has not been rejected, an examiner cannot ignore that lay evidence and base his or her opinion that there is no relationship to service on the absence of in-service corroborating medical records).  Again, his lay statements are considered competent and credible in this matter.  Furthermore, the examiner did not render an opinion regarding the etiology of the severe expiratory wheezes noted on the December 1975 separation examination.

The Board finds that the weight of the competent medical evidence shows that the Veteran's respiratory disorder reasonably had its onset during service.  

When all the evidence is assembled, the Secretary is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

When the evidence is in such relative equipoise, the Board must give the Veteran the benefit of the doubt.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  In resolving all reasonable doubt in the Veteran's favor, service connection for a respiratory disability (COPD) is warranted.






ORDER

Service connection for a respiratory disability (COPD) is granted.



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


